Citation Nr: 0615359	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-37 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1954 to 
June 1957, March 1962 to March 1974, and from August 1983 to 
March 1987.  He died in February 2001.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Before addressing the merits of the service connection for 
cause of death issue on appeal, the Board finds that 
additional development is required.

In this regard, a review of the claims folder fails to reveal 
any Veterans Claims Assistance Act of 2000 (VCAA) notice 
letter that provides the notice contemplated by 38 U.S.C.A. § 
5013(a) and 38 C.F.R. § 3.59.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 C.F.R. 
§ 3.159(b)(1).  The notice should indicate what information 
or evidence should be provided by the claimant and what 
information or evidence VA will attempt to obtain on the 
claimant's behalf.  The notice should also ask the appellant 
to provide any evidence in her possession that pertains to 
the claim. Id.  

Therefore, a remand to the RO is required in order to correct 
this deficiency.  The Board regrets the additional delay that 
will result from this remand, but finds it necessary in order 
to ensure that the appellant has received all notice required 
by law.

The appellant herself is asked to provide any further 
information regarding the cause of death issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.	The RO must notify the appellant and her 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate service connection for 
cause of the veteran's death and of what 
information or evidence the appellant 
should provide and what information or 
evidence VA will attempt to obtain on 
her behalf.  The notice should also ask 
the appellant to provide any evidence in 
her possession that pertains to the 
claim.  The notice must comply with 
38 C.F.R. § 3.159(b)(1) and also the 
recent United States Court of Appeals 
for Veterans Claims (Court) decision in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) .  

2.	If additional information is received or 
secured in response to the above notice, 
the RO should readjudicate the service 
connection for cause of death issue on 
appeal, considering any new evidence 
secured since the September 2003 
statement of the case (SOC).  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and her 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





